          Case 1:20-cv-00082-LTS-OTW Document 32 Filed 07/10/20 Page 1 of 2




    JAMES E. JOHNSON
    Corporation Counsel
                                             THE CITY OF NEW YORK                                           AMANDA ROLON
                                                                                                  Assistant Corporation Counsel
                                        LAW DEPARTMENT                                                    phone: (212) 356-2356
                                                                                                             fax: (212) 356-3509
                                                100 CHURCH STREET                                           arolon@law.nyc.gov
                                                NEW YORK, N.Y. 10007
     MEMO ENDORSED

                                                                       July 9, 2020
                                         Application Granted. Plaintiff shall oppose the motion to dismiss by
BY ECF
                                         August 21, 2020; Defendants shall reply by September 21, 2020. The
Honorable Ona T. Wang
United States Magistrate Judge           Defendant is requested to mail a copy of this Order to the pro se
United States District Court             Plaintiff. The Clerk of Court is directed to close ECF 30. SO ORDERED.
Southern District of New York
500 Pearl Street                      ___________
New York, New York 10007              Ona T. Wang July 10, 2020
                                      U.S.M.J.
                    Re:     Gregory Destine v. City of New York, et al., 20-CV-00082 (LTS) (OTW)

Your Honor:

               I am an Assistant Corporation Counsel in the office of James E. Johnson,
Corporation Counsel of the City of New York, representing defendant City of New York in the
above-referenced matter. Defendant City writes respectfully to convey plaintiff’s request for an
extension of time to oppose the City’s motion.1 Specifically, plaintiff seeks an enlargement of
time from July 31, 2020 to August 21, 2020 to oppose defendant City’s motion to dismiss. The
undersigned consents to this request and respectfully request a corresponding extension be applied
to defendant City’s time to reply to plaintiff’s opposition.

               By way of background, on January 2, 2020, plaintiff filed the complaint in this
action alleging, inter alia, that he was falsely arrested by employees of the New York City Police
Department on November 5, 2017.2 (ECF No. 2.) On May 1, 2020, defendant City, the only party


1
    Defendant City is writing on plaintiff’s behalf in light of his status as a pro se incarcerated person.
2
  Defendants have reviewed the complaint and the available documents in this case, and it appears that the
individual defendant plaintiff purports to name in his complaint, Officer Joseph (Shield No. 5012196), is
not an employee of the New York City Police Department. Upon information and belief, Officer Joseph is
an Amtrak Police Officer.
      Case 1:20-cv-00082-LTS-OTW Document 32 Filed 07/10/20 Page 2 of 2



counsel represents, filed its motion to dismiss the complaint pursuant to Fed. R. Civ. P. Rule
12(b)(6). (ECF No. 17-19.) To date, plaintiff has not responded to the motion, nor has the Court
ruled on it. On June 30, 2020, the parties participated in an initial case management conference
and proposed case management plan. During the conference, the Court extended plaintiff’s time
to file an opposition until July 31, 2020, and Defendant City’s time to reply to August 31, 2020.
(ECF No. 29.) That same day, during a conversation with plaintiff there appeared to be some
confusion as to which motion papers he had received. Therefore, on July 2, 2020, the undersigned
once again mailed plaintiff a copy of defendant City’s Motion to dismiss, including supporting
documents. On July 9, 2020, this Court also mailed plaintiff a copy of defendant City’s motion to
dismiss and supporting documents. (Civil Docket Entry Text dated July 9, 2020.) Today, while
discussing the upcoming court deadlines, plaintiff informed me he was not in receipt of the motion
and for that reason is seeking an enlargement of time to oppose defendant City’s motion to dismiss.
Accordingly, plaintiff seeks a 21-day enlargement of time to oppose defendant City’s motion to
dismiss.

               Thank you for your attention to this matter.

                                                      Respectfully submitted,
                                                             /s/ Amanda Rolon
                                                      Assistant Corporation Counsel
                                                      Special Federal Litigation Division
BY FIRST-CLASS MAIL
Gregory Destine
Plaintiff Pro Se
DIN No. 20R0172
Cape Vincent Correctional Facility
Route 12E
P.O. Box 739
Cape Vincent, NY 13618




                                                -2-
